EXHIBIT 10.4

 

TRANCHE C TERM LOAN JOINDER AGREEMENT

 

THIS TRANCHE C TERM LOAN JOINDER AGREEMENT (this “Agreement”), dated as of
May 14, 2008, to the Credit Agreement referenced below is by and among the
Tranche C Term Lenders identified on the signature pages hereto (the “Tranche C
Term Lenders”), DIRECTV HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), and BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent.

 

W I T N E S S E T H

 

WHEREAS, pursuant to the terms and conditions of that certain Credit Agreement,
dated as of April 13, 2005 (as amended, restated, increased, supplemented and
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the Guarantors identified therein, the Lenders from time to time party
thereto, and Bank of America, N.A., as the Administrative Agent and Collateral
Agent, the Lenders have provided to the Borrower a $500 million revolving credit
facility, a Tranche A Term Loan in an initial aggregate principal amount of $500
million and a Tranche B Term Loan in an initial aggregate principal amount of
$1.5 billion;

 

WHEREAS, pursuant to Section 2.01(g) and (k) of the Credit Agreement, the
Borrower has requested that the Administrative Agent establish a Tranche C Term
Loan in an initial aggregate principal amount of $1 billion under the Credit
Agreement;

 

WHEREAS, in connection with the arrangement and syndication of the Tranche C
Term Loan, Banc of America Securities LLC and J.P. Morgan Securities Inc. will
act as Joint Lead Arrangers and Joint Book Managers, and JPMorgan Chase Bank,
N.A. will act as sole and exclusive Syndication Agent; and

 

WHEREAS, each of the Tranche C Term Lenders has agreed to make a portion of the
Tranche C Term Loan on the terms and conditions set forth herein and to become a
“Tranche C Term Lender” under the Credit Agreement in connection therewith;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Defined Terms.  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

 

2.             Tranche C Term Loan Commitments.  The initial Tranche C Term Loan
Commitments and Tranche C Term Loan Commitment Percentages are set forth on
Schedule 2.01 attached hereto.  Further, Schedule 2.01 to the Credit Agreement
shall be deemed amended to include the information on the Tranche C Term Loan
Commitments and the Tranche C Term Loan Commitment Percentages provided on
Schedule 2.01 attached hereto.

 

3.             Funding of Tranche C Term Loan.  Subject to the terms and
conditions set forth herein, each of the Tranche C Term Lenders severally agrees
to make its portion of a term loan (the “Tranche C Term Loan”) in an original
principal amount of ONE BILLION DOLLARS ($1,000,000,000) to the Borrower in a
single advance.  The Tranche C Term Loan may consist of Base Rate Loans,
Eurodollar Rate Loans or a combination thereof, as the Borrower may request. 
Amounts repaid on the Tranche C Term Loan may not be reborrowed.

 

--------------------------------------------------------------------------------


 

4.             Principal Payments of Tranche C Term Loan.  The full original
principal amount of the Tranche C Term Loan shall be payable in nineteen (19)
consecutive quarterly installments which, except for the final installment,
shall be due on the last day of each March, June, September and December,
beginning with September 30, 2008 and ending on December 31, 2012, with the
final installment due on April 13, 2013 (being the eighth anniversary of the
Closing Date).  Subject to adjustment in connection with prepayments made
pursuant to Section 2.06 of the Credit Agreement, each of the first eighteen
(18) quarterly installments shall be in the principal amount equal to the sum of
$2,500,000, and the final installment shall be in the amount of the remaining
principal balance of the Tranche C Term Loan.

 

5.             Interest on Tranche C Term Loan.  Subject to the provisions of
Section 2.08(b) of the Credit Agreement, the principal amount of the Tranche C
Term Loan shall bear interest at a rate per annum as follows:

 

(i)            the portion of the Tranche C Term Loan comprised of Eurodollar
Rate Loans shall bear interest equal to the sum of (A) (i) prior to the third
anniversary of the establishment of the Tranche C Term Loan, the greater of the
Eurodollar Rate for such Interest Period or three percent (3.0%) or (ii) after
the third anniversary of the establishment of the Tranche C Term Loan, the
Eurodollar Rate for such Interest Period plus (B) the Applicable Percentage; or

 

(ii)           the portion of the Tranche C Term Loan comprised of Base Rate
Loans shall bear interest equal to the sum of (A) (i) prior to the third
anniversary of the establishment of the Tranche C Term Loan, the greater of the
Base Rate for such Interest Period or four percent (4.0%) or (ii) after the
third anniversary of the establishment of the Tranche C Term Loan, the
Eurodollar Rate for such Interest Period plus (B) the Applicable Percentage.

 

The “Applicable Percentage” for the Tranche C Term Loan shall be (i) two and
one-quarter of one percent (2.25%) for Eurodollar Rate Loans, and (ii) one and
one-quarter of one percent (1.25%) for Base Rate Loans.

 

6.             Call Protection on Tranche C Term Loan.  Due to the inability to
accurately access the damages suffered by the Tranche C Term Lenders if forced
to redeploy their capital, any voluntary prepayment of the Tranche C Term Loan
made in connection with the refinancing of the Tranche C Term Loan with a term
loan with more favorable pricing for the Borrower shall be made with a one
percent (1.00%) premium if made within the first year after establishment of the
Tranche C Term Loan.  On or after the first anniversary of the date hereof, no
premiums shall be payable pursuant to this Section 6 in connection with any
prepayments of the Tranche C Term Loan.

 

7.             Tranche C Term Lenders’ Representations and Warranties.  Each
Tranche C Term Lender (a) represents and warrants that it is a commercial
lender, other financial institution or other “accredited” investor (as defined
in Regulation D as promulgated by the SEC) that makes or acquires loans in the
ordinary course of business and that it will make or acquire Tranche C Term
Loans for its own account in the ordinary course of business; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 7.01 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement;

 

--------------------------------------------------------------------------------


 

(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(d) appoints and authorizes each of the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent and/or the Collateral Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (e) agrees that, as
of the date hereof, each Tranche C Term Lender shall be (i) a party to the
Credit Agreement and the other Credit Documents and (ii) a “Tranche C Term
Lender” for all purposes of the Credit Agreement and the other Credit Documents;
(f) agrees that it will perform all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a “Lender” and a “Tranche
C Term Lender” under the Credit Agreement; (g) agrees that it and each other
Tranche C Lender shall have the rights and obligations of a Lender and a Tranche
C Term Lender under the Credit Agreement and the other Credit Documents;
(h) ratifies and approves all acts previously taken by the Administrative Agent
on such Tranche C Term Lender’s behalf; and (i) agrees to waive the borrowing
notice provisions of Section 2.02 of the Credit Agreement with respect to the
advance of the Tranche C Term Loan on the date hereof.

 

8.             Borrower’s and Guarantors’ Agreements.  The Borrower and the
Guarantors agree that, as of the date hereof, each Tranche C Term Lender shall
be (i) a party to the Credit Agreement and the other Credit Documents, (ii) a
“Lender” and a “Tranche C Term Lender” for all purposes of the Credit Agreement
and the other Credit Documents and (iii) have the rights and obligations of a
Lender and a Tranche C Term Lender under the Credit Agreement and the other
Credit Documents.

 

9.             Borrower’s and Guarantors’ Representations and Warranties.  The
Borrower and the Guarantors affirm that (a) the representations and warranties
made by the Credit Parties in the Credit Agreement and in the other Credit
Documents and that are contained in any certificate furnished at any time under
or in connection with the Credit Documents are true and correct in all material
respects on and as of the date hereof (except for those that expressly relate to
an earlier date) and (b) no Default or Event of Default has occurred and is
continuing on the date hereof or after giving effect to the Tranche C Term Loan.

 

10.          Guarantor Acknowledgments.  Each Guarantor hereby (i) acknowledges
and consents to all of the terms and conditions of this Agreement,
(ii) reaffirms that, jointly and severally together with the other Guarantors,
it guarantees the prompt payment and performance of their obligations as
provided in Article IV of the Credit Agreement and (iii) acknowledges and agrees
that such obligations will include any Obligations with respect to or resulting
from the establishment of the Tranche C Term Loan.

 

11.          Conditions Precedent.  This Amendment shall be effective
immediately upon satisfaction of the following conditions:

 

(a)           Executed Agreement.  Receipt by the Administrative Agent of
multiple counterparts of this Agreement duly executed by the Credit Parties, the
Tranche C Term Lenders and the Administrative Agent.

 

(b)           Legal Opinions.  Receipt by the Administrative Agent of favorable
legal opinions of counsel for the Credit Parties, in form and substance
reasonably satisfactory to the Administrative Agent and the requisite Lenders.

 

--------------------------------------------------------------------------------


 

(c)           Organization Documents, Incumbency, Resolutions, Etc.  Receipt by
the Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent:

 

(i)            copies of the Organization Documents of each Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the date of this
Agreement, unless a Responsible Officer of such Credit Party certifies in a
certificate that the Organization Documents previously delivered to the
Administrative Agent in connection with the Credit Agreement have not been
amended, supplemented or otherwise modified and remain in full force and effect
as of the date hereof;

 

(ii)           incumbency certificates identifying the Responsible Officers of
each Credit Party who are authorized to execute this Amendment and related
documents and to act on behalf of such Credit Party in connection with this
Agreement and the Credit Documents, unless a Responsible Officer of such Credit
Party certifies in a certificate that the incumbency certificates previously
delivered to the Administrative Agent in connection with the Credit Agreement
have not been amended, supplemented or otherwise modified and remain in full
force and effect as of the date hereof.

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment; and

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, and in good standing in its state of
organization or formation;

 

(d)           Receipt by the Administrative Agent of all other fees and expenses
required to be paid on or before the establishment of the Tranche C Term Loan,
including, without limitation, fees and expenses of Moore & Van Allen, PLLC,
legal counsel to the Administrative Agent.

 

12.          Notice Addresses of Tranche C Term Lenders.  The address of each
Tranche C Term Lender for purposes of all notices and other communications shall
be as provided in the Administrative Questionnaire delivered by such Tranche C
Term Lender to the Administrative Agent.

 

13.          Multiple Counterparts.  This Agreement may be executed in any
number of counterparts and by the various parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one contract.  Delivery of an
executed counterpart of this Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

14.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

 

[Signatures on Following Pages]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

BORROWER:

DIRECTV HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

GUARANTORS:

DIRECTV FINANCING CO., INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV ENTERPRISES, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DIRECTV CUSTOMER SERVICES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV HOME SERVICES, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV, INC.,

 

a California corporation

 

 

 

By:

 

 

Name:

 

Title:

 

DIRECTV HOLDINGS LLC

TRANCHE C TERM LOAN JOINDER AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DIRECTV MERCHANDISING, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV OPERATIONS, LLC,

 

a California limited liability company

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS I, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS II, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

LABC PRODUCTIONS, LLC,

 

a California limited liability corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

[OTHER LENDERS]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 2.01

to Tranche C Term Loan Joinder Agreement

 

TRANCHE C TERM LOAN COMMITMENT AMOUNTS AND COMMITMENT PERCENTAGES

 

Lenders

 

Tranche C Term
Loan Commitment
Percentage

 

Tranche C Term
Loan
Commitment
Amount

 

Bank of America, N.A.

 

100.0000000000

%

$

1,000,000,000

 

 

 

 

 

 

 

Total

 

100.0000000000

%

$

1,000,000,000

 

 

--------------------------------------------------------------------------------